DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed on 30 January 2020.  Claims 1 through 10 are pending and have been examined. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a process for managing transaction processing.
Claim 1 recites at least the following limitations: 5submitting a transaction-processing request by a transaction submitter, wherein if the transaction submitter needs to assign a certain user/employee to process the transaction, the transaction submitter appoints the user/employee to be assigned when submitting the transaction-processing request, and the transaction-processing request is assigned to the appointed user/employee; otherwise, when the transaction submitter submits the 10transaction-processing request, the transaction-processing request is assigned to one or more assigners who are preset, and the assigner appoints an assignee user/employee to process according to the content of the transaction-processing request submitted by the transaction submitter.
The limitations for assigning a transaction to an appointed user and assigning a request to an assigner as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (observations, evaluations, judgments, and opinions
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims do not recite a specific device for performing the recited steps, and the specification at paragraphs [0004-0005] only describes applying role-based access control (RBAC) to resource databases.  For examining purposes, Examiner determines that the claimed steps are performed using a generic computer.  Adding generic computer 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, assuming the steps are performed by a generic processor, the additional elements of a database, processor, or storage device would amount to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 10 include the abstract ideas of independent claim 1.  The dependent claims recite at least the following limitations: the transaction submitter appoints the user/employee to be assigned, and after the transaction-processing request is assigned to the appointed user/employee, the appointed user/employee cannot transfer the transaction to any other user/employee; said assigner comprises one or a combination of more types of an employee, a user, a role having the nature of a group/a class, and a role having the nature of an independent individual; said assigner is a role having the nature of an independent 25individual, the role having the nature of an independent individual is different from the role having the nature of a group/a class, one role having the nature of an independent individual can only be related to a unique user during the same period, and 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 10 are ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 5 and 7 through 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arsac (US 2011/0231317) in view of Schaad (US 2007/0016465).
Regarding Claim 1, Arsac discloses a method for managing transaction processing in a management system, comprising the following step: 5submitting a transaction-processing request by a transaction submitter, (The method may analyze authorization information to grant permission to users to perform tasks and access data or data fields. Arsac [para. 0009].  … the system may be implemented to analyze organizational polices and grant access to data to users within a business process based on organizational policies. In various embodiments, a system of the embodiments may create authorization matrixes specifying permissions and associations between resources, tasks, roles, data objects, and data fields. Arsac [para. 0007-0008; Fig. 4]. … Referring to FIG. 4, at process block 402, a delegation request is received. The delegation request is from a first user wishing to delegate permission to perform a task to a second user
wherein if the transaction submitter needs to assign a certain user/employee to process the transaction, the transaction submitter appoints the user/employee to be assigned when submitting the transaction-processing request, and the transaction-processing request is assigned to the appointed user/employee; (If a task T should be delegated, a first user (U.sub.dr) can delegate the permission to execute a task to a second user (U.sub.de) in a role R. The delegation of permission means that the second user (U.sub.de) has the permission to fulfill the task.  Arsac [para. 0041]. … At process block 404, it is determined if the first user may delegate the task to the second user.  … Thus, the second user will have permission to perform the task as delegated to them by the first user, but will only have access to data fields as permitted in organizational policies specified in DRA under DPA to ensure data is distributed on a need-to-know basis and data confidentiality and data austerity is preserved. Arsac [para. 0047, 0059-0060; Fig. 4]);
 While Arsac discloses dynamically assigning permissions in accordance with organizational policies (Arsac [para. 0031, 0036; Fig. 1]),  Arsac fails to explicitly disclose the method when the transaction submitter submits the 10transaction-processing request, the transaction-processing request is assigned to one or more assigners who are preset, and the assigner appoints an assignee user/employee to process according to the content of the transaction-processing request submitted by the transaction submitter. Schaad discloses this limitation. (Possible assignments of the task types to the principal types are depicted in lines 25A, 25B, and 26A. The general task 25 may be assigned to the particular principal 31 directly (shown by line 25A of FIG. 2A) or may be assigned to a principal over the business role 30 the principal occupies (shown by line 25B). The specific task 26 or instance may be assigned specific tasks may be delegated to exactly one principal as its subject object, and may not be delegated to a principal over a business role, i.e. specific tasks may not be shared among principals. Schaad [para. 0036-0037; Fig. 2B, 3]. … Alternatively, the delegation module 35 may obtain delegation module data 104 from the database 100, where a particular rule determines that a task should automatically be delegated to a delegatee. Schaad [para. 0042, 0089]).  For examining purposes, Examiner construes the system performing the delegation by applying preset business rules as equivalent to the claimed “one or more assigners who are preset” because the system does not perform the actual task being delegated, but the system does apply business rules to determine an employee who meets the conditions for task delegation and delegates the task to the employee based on those rules.  It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the assignment steps of Arsac to include the transaction-processing request is assigned to one or more assigners who are preset as taught by Schaad so that the subject and target information of the task therefore may define who should perform the task.  Schaad [para. 0036].
Regarding Claim 2, although Arsac discloses delegating tasks to another user using data confidentiality preservation rules (Arsac [para. 0047; Fig. 1]), Arsac fails to explicitly recite the method for managing transaction processing in a management system15, wherein the transaction submitter appoints the user/employee to be assigned, and after the transaction-processing request is assigned to the appointed user/employee, the appointed user/employee cannot transfer the transaction to any other user/employee.  Schaad discloses this limitation. (The set of rules may also specify that a review task can never be delegated and should therefore be completed by the respective delegator. … Should the subsequent delegation data that is received not be allowable according to the set of rules, the delegation of the task will be rejected in operation 47 and subsequent delegation data is stored at operation 48. The responsibility of completing the delegated task may then be returned to the original delegatee or to the original delegator (not shown). Schaad [para. 0023-0025, 0041, 0049-0050; Fig. 3]).  It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the task assignment steps of Arsac to include rejecting transfer of a transaction to another employee as taught by Schaad so that tasks are continuously created, delegated or discharged according to the overall goals of an organisation and the general principles governing the distribution of work within an organisation. Schaad [para. 0003].
Regarding Claim 3, Arsac and Schaad combined disclose a method for managing transaction processing in a management system20, wherein said assigner comprises one or a combination of more types of an employee, a user, a role having the nature of a group/a class, and a role having the nature of an independent individual. (A role may be a function assigned to a user or a group of users. Within an organizational structure, users may be assigned roles according to their job function. For example, within an Information Technology (IT) landscape, a role may define security permissions applicable to a user or a group of user.  Arsac [para. 0025-0027]. … In various embodiments, there may be a need to delegate roles from one employee (e.g., user) to another employee (e.g., user). For 1 activity at block 510 of the LOBP. Arsac [para. 0025, 0059; Fig. 5]).
Regarding Claim 4, Arsac and Schaad combined disclose a method for managing transaction processing in a management system, wherein said assigner is a role having the nature of an independent 25individual, the role having the nature of an independent individual is different from the role having the nature of a group/a class, (A role may be a function assigned to a user or a group of users. Arsac [para. 0026-0027]. … For example, referring to FIG. 3, users 302 are members of roles 304. The roles 304 are assigned to tasks 306 to accomplish them. Tasks 306 require permissions 308 to be accomplished. Further, data 310 require permissions 308 and accessed by roles 304. Permissions 308 are further associated with roles 304. Arsac [para. 0046; Fig. 3]), 
one role having the nature of an independent individual can only be related to a unique user during the same period, and one user is related to one or more roles having the nature of an independent individual. (As seen in Table 1, each field in CD is assigned a type of permission and roles. To ensure data austerity, some roles may be prevented from accessing certain fields, for example, B.POC role is forbidden access to data fields such as name, gender, and ethnic group of CD. To enable specific access rights on specific CD fields, TRA and URA and the associated permissions PTA, PRA are combined with the DRA and the associated permission DPA, to create an authorization matrix taking into account permissions set on roles, tasks, and data (e.g., following the model described in FIG. 3). The bank system provides a list of users, roles and tasks entitled to accomplish the LOBP. During the instantiation phase of the business process workflow, the URA, TRA assignments are 
Regarding Claim 5, Arsac and Schaad combined disclose a method for managing transaction processing in a management system, wherein a department is selected for a role when or after the role is created, and then the role belongs to the department; the role is authorized according to the work content of the role, a name of the role is unique under the department, and a number 5of the role is unique in the system; (A role may be created for each function within a business entity. A role can require resources with a specific set of attributes, qualifications or skills to complete the function the role is created for.  Arsac [para. 0027]. … In various embodiments, a pair (U, R) is a set of users, U and a set of roles R, with the following relation assignments: a user role assignment (URA), such that URA.OR right.U.times.R (mapping users to roles they are members of); and a permission role association (PRA), such that PRA.OR right.P.times.R (defining the set of permissions associated with a role).  Arsac [para. 0038-0040].  … referring to FIG. 3, users 302 are members of roles 304. The roles 304 are assigned to tasks 306 to accomplish them. …  an authorization matrix is created reflecting specific permissions on each data field granted to the second user under the role required to perform the delegated task.  Arsac [para. 0046-0047, 0057; Fig. 4; Table 1]);
Arsac fails to explicitly disclose during cross-department transfer of the user, the user's relation to the role in the original department is canceled, and the user is related to a role in a new department.  Schaad discloses this limitation. (In an example, a principal is transferred to a different accounting division. The principal has a change in roles.  Revoking generally may be initiated by a principal responsible for task completion. In contrast, task reassignment generally may be initiated by an administrator. Schaad [para. 0058-0060, 0089; Fig. 4]). It would have been obvious to one of ordinary skill in the art of operational security and workflow management before the effective filing date of the claimed invention to modify the steps of Arsac for user role management to include canceling a user’s relation to a role as taught by Schaad so that tasks are continuously created, delegated or discharged according to the overall goals of an organisation and the general principles governing the distribution of work within an organisation. Schaad [para. 0003].
Regarding Claim 7, Arsac fails to explicitly disclose a method for managing transaction processing in a management system, further comprising a step in which the assigned user/employee chooses whether to accept the transaction assigned by the assigner, and if the transaction is accepted, the current assignment is finished by one of the following ways:  15(1) partial completion: processing of the transaction submitted by the transaction submitter is not ended yet, and subsequent processing is needed; after the assigned user/employee confirms the partial completion, the transaction submitted by the transaction submitter is returned to the assigner, waiting to be assigned by the assigner again; (2) transfer: processing of the transaction submitted by the transaction submitter is not 20ended yet, and subsequent processing is needed; after the assigned user/employee confirms the transfer and appoints a transferred user/employee, the transferred user/employee performs the subsequent processing.  Schaad discloses this limitation.  (Once the delegatee has performed the task, evidence is created (shown in operation 38) as confirmation that the task has been completed.  Schaad [para. 0044]. … If the general task was assigned to a principal directly, a determination is made at operation 63 as to whether there are any pending or "existing" specific tasks. Assuming there are pending specific tasks of the general task, e.g., at least some of the specific tasks are not yet completed (as previously determined at operation 55), the process is forwarded to operation 65.  Schaad [para. 0055; Fig. 4]. … The interaction between the principals 130 commences with the delegator 10 delegating 132 a task, now the delegated task, to a delegatee 12. After the delegatee 12 has performed 134 the delegated task, the delegator 10 may review 138 the completed task, i.e. the delegated task. …Again, it will be appreciated that a delegated task may be delegated, by a delegatee, to further or subsequent delegatees. An example of a further delegation includes an incoming customer query to be resolved by a consultant A. In the circumstances, consultant A may not have the required technical knowledge to effectively deal with the query (or portion of the query), and he therefore delegates the task (or a portion of the task) to a further consultant B. This further consultant B may in turn also not be able to resolve the query and delegates the task further to consultant C.  Schaad [para. 0072, 0074-0077; Fig. 4]). It would have been obvious to one of ordinary skill in the art of operational security and workflow management before the effective filing date of the claimed invention to modify the steps of Arsac for user role management to include revoking and reassigning a task and the assigned user/employee transferring and appointing a transferred user/employee as taught by Schaad so that tasks are continuously created, 
and (3) end: the transaction processing submitted by the transaction submitter is completed/finished entirely. (Event elements describe "something that happens." A "start event" acts as a trigger for a business process. An "end event" represents the result of a business process. An "intermediate event" represents something that happens between the start and end events. An intermediate event may synchronize the business process with external stimuli. Arsac [para. 0022]).
Regarding Claim 8, Arsac fails to explicitly disclose the method for managing transaction processing in a management system, further comprising a step of setting one or more supervisors, wherein after the transaction processing submitted by the transaction submitter is ended, the supervisor evaluates the transaction submitted by the transaction submitter. Schaad discloses this limitation. (Besides the delegated task or assigned task described above, the review task 18 and the revoke task 19 may each also have the two attributes, e.g., the target object and the subject object. The review task 18 may have the subject object 28 as the delegator (to review the task) and the target object 27 as the delegated task (the task to be reviewed). Schaad [para. 0038]. … Once the delegatee has performed the task, evidence is created (shown in operation 38) as confirmation that the task has been completed. The evidence is directly related to the task, and is typically defined by the review data on creation of the review task. The evidence is now presented to the delegator to enable the delegator to perform the review task.  Schaad [para. 0044]). It would have been obvious to one of ordinary skill in the art of operational security and workflow 
Regarding Claim 9, Arsac fails to explicitly disclose the method for managing transaction processing in a management system, further comprising a step of setting one or more supervisors, wherein after the transaction processing submitted by the transaction submitter is ended, the supervisor evaluates the assigner and/or each employee/user who participates in transaction 5processing. Schaad discloses this limitation. (Besides the delegated task or assigned task described above, the review task 18 and the revoke task 19 may each also have the two attributes, e.g., the target object and the subject object. The review task 18 may have the subject object 28 as the delegator (to review the task) and the target object 27 as the delegated task (the task to be reviewed). Schaad [para. 0038]. … Once the delegatee has performed the task, evidence is created (shown in operation 38) as confirmation that the task has been completed. The evidence is directly related to the task, and is typically defined by the review data on creation of the review task. The evidence is now presented to the delegator to enable the delegator to perform the review task.  Schaad [para. 0044]). It would have been obvious to one of ordinary skill in the art of operational security and workflow management before the effective filing date of the claimed invention to modify the steps of Arsac for user role management to include evaluating task completion as taught by Schaad so that tasks are continuously created, delegated or 
Regarding Claim 10, Arsac fails to explicitly disclose the method for managing transaction processing in a management system, wherein after the transaction processing submitted by the transaction submitter is ended, a step in which the transaction submitter evaluates the transaction-processing result is further comprised. Schaad discloses this limitation. (Besides the delegated task or assigned task described above, the review task 18 and the revoke task 19 may each also have the two attributes, e.g., the target object and the subject object. The review task 18 may have the subject object 28 as the delegator (to review the task) and the target object 27 as the delegated task (the task to be reviewed). Schaad [para. 0038]. … Once the delegatee has performed the task, evidence is created (shown in operation 38) as confirmation that the task has been completed. The evidence is directly related to the task, and is typically defined by the review data on creation of the review task. The evidence is now presented to the delegator to enable the delegator to perform the review task.  Schaad [para. 0044]). It would have been obvious to one of ordinary skill in the art of operational security and workflow management before the effective filing date of the claimed invention to modify the steps of Arsac for user role management to include evaluating task completion as taught by Schaad so that tasks are continuously created, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arsac (US 2011/0231317) in view of Schaad (US 2007/0016465), and in further view of Fowler et al. (US 2018/0129371).
Regarding Claim 6, While Arsac discloses that data may define task, roles, and permissions (Arsac [para. 0040-0044]), Arsac and Schaad combined fail to explicitly disclose the method for managing transaction processing in a management system according, wherein a step of filling out assignment remarks is 10further comprised when the assigner appoints the assigned user/employee. Fowler et al. discloses this limitation.  (… when a manager assigns the task of “edit the quarterly report” to an employee, the manager may receive an indication when the employee has completed the task, and the interactions that comprise that task. Similarly, when a manager assigns the task to a work group of several employees, when one employee assumes the task (e.g., begins work, accepts the task, completes the task).  Fowler et al. [para. 0045; Fig. 8B]. … a manager may set a task item to copyedit pages X-Z of a word processing document and assign the task item to a work group or an individual user. The manager, for example, may a select the pages X-Z while accessing those pages in a word processing application and select an option to create a task based on that selection. … The manager is enabled to make multiple selections of users to whom to assign the task item and may assign multiple sections or whole-document tasks to one or more users. Similarly, the manager is enabled to set a directive relative to the assigned user and section (e.g., “copyedit”, “review”, “complete”), which is provided in various aspects as a text entry from the assigning user.  Fowler et al. [para. 0060-0065]).  It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the task assignment steps of Arsac and Schaad combined to include filling out assignment remarks as taught by Fowler et al. providing enhanced efficiency for a task management application.  Fowler et al. [para. 0006].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Moloian et al. (US 2014/0289796) - Provisioning access rights may also include assigning a particular role, user group, or task to a user 216 or resource 210. Revoking access rights may include removing associations with permissions, roles, user groups, and tasks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623